Petition for partition, with prayer on the part of two of the respondents that executor and trustee be required to file true and correct account of his stewardship, as upon application to surcharge and falsify. The matter was referred, as it involved an accounting, and resulted in benefit to the estate; whereupon application was made for allowance out of the estate of counsel fees to attorneys for the two respondents who demanded that the executor and trustee be called to book. Application denied on the ground that the court "is without power to make such allowance." Appeal by applicants.
Affirmed on authority of Mordecai v. Devereux, 74 N.C. 673, and In reWill of Howell, ante, 437.
Affirmed.